Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on February 19, 2020.  Claims 1-10 are pending.

Drawings
Figure 1 is objected to because there is insufficient labeling of the diagrams to make the drawings illustrative of the invention.  Each diagram should contain reference numerals for description within the specification, and also some label to make the diagram helpful to the reader.  
The following is a quotation from 37 CFR 1.84 (o) 
Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.

The Examiner requires additional suitable descriptive legends for understanding of the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 
Support for this rejection is further shown in MPEP 608.02(b) examiner note 1.  

In bracket 1, insert the reason for the objection, for example “the drawings do not show every feature of the invention specified in the claims-- or --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.

The Examiner requires additional text labeling to make the drawings illustrative of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the target torque demand”.  There is insufficient antecedent basis for the limitation in the claim.  
Claims 2-8 are rejected for incorporation of the errors of the base claim by dependency.

The term "close to the wheels" in claim 7 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Funke et al., U.S. Patent 11,136,021 B1 (2021).
As to claim 1, Funke et al. discloses a method for automatic yaw torque equalization in a vehicle having an electric drive having wheel-individual torque distribution, including at least two electric machines, which each drive one wheel of an axle, comprising: 
checking, during a straight-ahead travel of the vehicle whether a nonzero steering torque occurs (Column 10, Line 51 – Column 11, Line 13); and 
in the case where the nonzero steering torque occurs, adapting of the target torque demand at the two electric machines to eliminate the occurring steering torque (Column 11, Lines 3-13, Column 25, Lines 43-53).
As to claim 2, Funke et al. discloses the method according to claim 1, and further discloses wherein before the check as to whether a nonzero steering torque occurs, checking whether a vehicle acceleration exceeds a predetermined threshold value (Column 3, Lines 51-67, Column 5, Lines 31-58).
As to claim 4, Funke et al. discloses the method according to claim 1, and further discloses wherein the electric drive having wheel-individual torque distribution includes two electric machines which each drive one wheel of an axle of the vehicle (Figure 3A, Figure 4A, Figure 11A, Column 33, Lines 14-48).
As to claim 5, Funke et al. discloses the method according to claim 1, and further discloses wherein the electric drive having wheel-individual torque distribution includes four electric machines, which each drive one wheel of the vehicle (Column 33, Lines 14-48, one or more motors coupled to the first wheels and one or more motors coupled to the second wheels).
As to claim 6, Funke et al. discloses the method according to claim 1, and further discloses wherein the electric machines are mounted on a vehicle platform (Figure 1, Column 15, Lines 33-55).
As to claim 7, Funke et al. discloses the method according to claim 6, and further discloses wherein the electric machines are arranged close to the wheels (Figure 11A, Column 33, Lines 14-48).
As to claim 8, Funke et al. discloses the method according to claim 6, and further discloses wherein the electric machines are arranged centrally on the vehicle platform (Figure 11A, Column 33, Lines 14-48).
As to claim 9, Funke et al. discloses a system for the automatic yaw torque equalization in a vehicle having an electric drive having wheel-individual torque distribution, comprising: 
at least two electric machines, which each drive one wheel of an axle, a mechanism for acquiring a steering angle and a steering torque and a control unit, which is configured to provide a target torque demand at the at least two electric machines, wherein the control unit is configured to receive and analyze data on acquired steering angles and steering torques and adapt the target torque demand at the at least two electric machines in such a way that the measured steering torque disappears during straight-
As to claim 10, Funke et al. discloses the system according to claim 9, and further discloses further comprising a mechanism for acquiring a vehicle acceleration (Column 3, Lines 51-67, Column 5, Lines 31-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Funke et al., U.S. Patent 11,136,021 B1 (2021), as applied to claim 1 above, and further in view of Nagashima et al., U.S. Patent 10,954,877 B2 (2021).
As to claim 3, Funke et al. discloses the method according to claim 1.  Funke et al. does not disclose an adaptation loop, as claimed.
Nagashima et al. discloses wherein the adaptation of the target torque demand at the two electric machines to eliminate the occurring steering torque is performed via an adaptation loop (Column 23, Lines 20-35, Column 45, Lines 42-50).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Funke et al., with the use of an adaptation loop, as claimed, as disclosed by Nagashima et al., to perform adjustment of the two electric machines to zero out the steering torque, repeating the loop until the correction is at the desired point without steering torque in the vehicle, allowing for better travel of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666